ICJ_041_BarcelonaTraction1958_BEL_ESP_1961-04-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 10 AVRIL 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF 10 APRIL 1961
La présente ordonnance doit étre citée comme suit:
« Affaire de la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),
Ordonnance du ro avril 1961: C.I. J. Recueil 1967, p. 9.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of ro April 1961: I.C.]. Reports 19617, p. 9.”

 

Ne de vente: 949
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1961
10 April 1961

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER

Present: President \WiNIARSKI; Vice-President ALFARO; Judges
BASDEVANT, BADAWI, MORENO QUINTANA, WELLINGTON
Koo, SPIROPOULOS, Sir Percy SPENDER, Sir Gerald
FITZMAURICE, KoRETSKY, TANAKA, BUSTAMANTE, JESSUP,
MoRELLI; Registrar GARNIER-COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute and to Article 69
of the Rules of Court,

Makes the following Order :

Having regard to the Application, dated 15 September 1958
and filed in the Registry on 23 September 1958, by which the
Belgian Government instituted proceedings before the Court
against the Spanish State in the case concerning the Barcelona
Traction, Light and Power Company, Limited; |

4

1961
10 April
General List:
No. 41
BARCELONA TRACTION—G.L. NO. 4I (ORDER I0 IV 61) 10

Having regard to the Order of 18 October 1958 fixing 18 June
1959 for the filing of the Memorial of the Belgian Government
and 18 February 1960 for the filing of the Counter-Memorial of
the Spanish Government;

Having regard to the Memorial filed by the Belgian Govern-
ment within the time-limit fixed:

Having regard to the Order of 5 December 1959 extending to
21 May 1960 the date for the filing of the Counter-Memorial of
the Spanish Government;

Having regard to the Preliminary Objections filed by the Spanish
Government within the time-limit fixed for the filing of the Counter-
Memorial; -

Having regard to the Order of 20 June 1960 recording that the
proceedings on the merits were thereby suspended and fixing
5 December 1960 as the time-limit within which the Belgian
Government might present a written statement of its Observations
and Submissions with regard to the Preliminary Objections;

Having regard to the Order of 11 November 1960 extending
that time-limit to 5 April 1961 at the request of the Belgian
Government ;

Whereas by a letter dated 23 March 1961 and received on
24 March the Agent for the Belgian Government, referring to
Article 69 of the Rules of Court, informed the Registrar that his
Government was not going on with the proceedings;

Whereas on 24 March 1967 the Registrar transmitted a copy
of that communication to the Agent for the Spanish Government
and by a letter of 28 March 1961 informed him that the Acting
President of the Court, pursuant to Article 69, paragraph 2, of
the Rules of Court, had fixed a time-limit expiring on 6 May
1061 at noon, within which the Spanish Government was to state
whether it opposed the discontinuance of the proceedings;

Whereas by a letter dated 5 April 1961 the Agent for the Spanish
Government informed the Registrar that his Government did not
oppose the discontinuance of the proceedings,

THE Court

places on record the communications thus received from the
two Governments Parties to the case;

and consequently orders that the case shall be removed from
the Court’s List.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this tenth day of April

2
BARCELONA TRACTION—G.L. NO. 41 (ORDER Io Iv 61) II

one thousand nine hundred and sixty-one, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of the Kingdom of Belgium and
to the Government of the Spanish State respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar..
